Stolz, Judge.
In this action by an employee against his employer’s farmowners insurance carrier, seeking indemnity as an insured under the policy for injuries caused by the employer-policyholder’s alleged negligence, the trial judge did not err in sustaining the defendant’s motion to dismiss the complaint on the ground of its failure to state a claim upon which relief can be granted (which motion is authorized by Code Ann. § § 81A-112 (b) (Ga. L. 1966, pp. 609, 622; as amended), 81A-112 (h)(2), and 81A-319 (Ga. L. 1966, pp. 609, 679)). The pleadings showed that the defendant had paid the plaintiff $500, the maximum liability for injury to one person under terms of the policy substantially the same as those held to be unambiguous in State Farm Mut. Auto Ins. Co. v. Hodges, 221 Ga. 355 (144 SE2d 723).

Judgment affirmed.


Bell, C. J., and Clark, J., concur.